Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





FRANCISCO TARANGO and
SARA TARANGO,

                                    Appellants,

v.

JAIME CHONG,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-09-00290-CV

Appeal from
 County Court at Law No. 5

of El Paso County, Texas

(TC # 2009-J00077)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellants


 have not filed a brief or a
motion for extension of time, we dismiss the appeal.
            On February 23, 2010, the Clerk of the Court notified Appellants that their brief was past due
and no motion for extension of time had been received.  The Clerk also informed the parties of the
Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the notice, a
party responded showing grounds to continue the appeal.  No response has been received as of this
date.
            This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to dismiss the appeal
and requested a response if a reasonable basis for failure to file the brief or statement of facts exists,
but we have received no response.  We dismiss the appeal for want of prosecution pursuant to
Tex.R.App.P. 38.8(a)(1) and 42.3(c).


April 22, 2010                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.